Citation Nr: 9929037	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-15 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
hypertension has been submitted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel

INTRODUCTION

The veteran had active service from April 1977 until February 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.

The veteran requested a Board hearing in Washington, D.C., in 
his September 1998 
notice of disagreement.  However, in his substantive appeal, 
the veteran changed his 
request to appear at a local VA Board hearing.  On April 21, 
1999, the veteran 
testified at an RO hearing held at Waco, Texas.  The 
transcript of the hearing is 
associated with the veteran's claims folder.  


FINDINGS OF FACT

1. In a November 1993 rating decision, the RO determined that 
the veteran had not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for hypertension.

2. The RO notified the veteran of the denial of his claim on 
December 27, 1993;
the veteran did not file a notice of disagreement within one 
year from said date.

3. Evidence submitted after the November 1993 rating decision 
is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1993 rating decision became final when the 
veteran did not file a notice of disagreement within one year 
from the date of denial of his claim.  38 U.S.C.A. 
§ 7105(c)(West 1991); 38 C.F.R. §§ 3.104, 20.200, 20.201, 
20.302, 20.1103 (1998).

2.  Evidence submitted since the RO's November 1993 decision 
is not new and material; therefore, the veteran's claim for 
entitlement to service connection for hypertension has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks service connection for 
hypertension.  In essence, he contends that he had 
hypertension during service which has continued to the 
present time.  Implicit in the veteran's claim is the 
contention that he has submitted new and material evidence 
which is sufficient to reopen his claim.

Relevant law and regulations

Service connection 

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 1991);  38 C.F.R. § 
3.303(a) (1998). 

Presumptive service connection may be granted for certain 
chronic diseases listed in 38 C.F.R. § 3.309(a) (1998), 
although not otherwise established as incurred in service, if 
manifested to a compensable degree within the applicable time 
limits under 38 C.F.R. § 3.307 (1998) following service in a 
period of war or following peacetime service on or after 
January 1, 1947, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991).  

Pursuant to 38 C.F.R. § 3. 309(a), cardiovascular-renal 
disease, including hypertension, is a chronic disease subject 
to presumptive service connection.  A disabling hypertension 
within the one-year period will be given the same benefit of 
service connection as any of the chronic diseases listed.  
38 C.F.R. §§ 3.307(a)(6), 3.309(a).  Hypertension must have 
become manifest to a degree of ten percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Where the dispositive issue involves a question of medical 
causation (such as whether a condition claimed is the result 
of active service in the military), then competent medical 
evidence or other probative evidence is necessary.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Finality of decision/new and material evidence

RO decisions that are not timely appealed by the veteran 
become final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.200, 20.201, 20.302, 20.1103.  An appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  The notice of 
disagreement must be filed within one year from the date of 
denial of the veteran's claim, or the RO's decision becomes 
final.  38 U.S.C.A. § 7105(c);  38 C.F.R. § 20.302.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

A final decision by the RO can be reopened only if new and 
material evidence is presented by the veteran.  38 U.S.C.A. 
§ 5108.  In determining whether to reopen 
a previously and finally denied claim, a three-step analysis 
was recently upheld by the Court.  Elkins v. West, 12 Vet. 
App. 209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, U.S. Vet. App. No. 97-2180 (Feb. 
17, 1999).

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  
This presumption, however, no longer applies in the 
adjudication process that follows a reopened claim.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Previously submitted evidence

The veteran's service medical records are negative for 
diagnoses of hypertension. 
Such records reflect blood pressure readings of 120/80, 
120/88, 120/76 and 124/82.  
In a report of medical history which was completed in 
conjunction with the veteran's January 1978 discharge 
physical examination, the veteran responded affirmatively to 
the question concerning hypertension.  A handwritten comment 
reflects "headaches-w/ [elevated] BP-five day."  No 
specifics were given.  On physical examination, the veteran's 
blood pressure was 120/80 and his vascular system was 
pronounced normal.

In February 1978, immediately upon discharge from service, 
the RO received the veteran's application for entitlement to 
service connection for hypertension and a stomach problem.  
In a May 1978 rating decision, the RO denied the veteran's 
claim on the basis that service medical records were negative 
for diagnoses or treatment of hypertension.  The RO's letter 
enclosing the rating decision was dated June 15, 1978; the 
veteran did not file a notice of disagreement as to that 
decision.

In October 1993, the RO received the veteran's application 
for entitlement to service connection for hypertension.  The 
November 1993 rating decision considered newly-received 
Dallas VA outpatient treatment records dated in 1993 that 
addressed medical problems other than hypertension.  The RO 
stated that no new and material evidence had been received to 
reconsider the veteran's claim for hypertension, and 
confirmed the May 1978 rating decision.  The RO's letter 
enclosing the rating decision was dated December 27, 1993; 
the veteran did not file a notice of disagreement as to that 
decision.

Newly submitted evidence

Subsequent to the November 1993 rating decision, the RO 
received medical records, statements from the veteran, and 
lay statements submitted on behalf of the veteran.  

1.  Medical records 

The RO received Dallas VA medical center records, one dated 
in September 1981 for the veteran's complaints of skin 
itches, and a second undated record in which the veteran 
requested an evaluation for blood pressure.  The September 
1991 record reflected the veteran's past history of high 
blood pressure and noted a blood pressure reading of 136/78.  
The second record noted a blood pressure reading of 135/60.

Also received were Dallas County Hospital medical records 
dated in 1996 and Parkland Hospital records dated in 1997.  
In July 1996, the veteran sought treatment at the Dallas 
County Hospital emergency room for eye complaints.  The 
emergency room report reflected the veteran's self-reported 
medical history of hypertension.  His blood pressure was 
taken and reflected a reading of 140/80.

In December 1996, the veteran was evaluated at the Dallas 
County Hospital Outpatient Clinic for nausea.  The veteran's 
medical history of hypertension was noted on the December 
1996 patient form that was signed by a registered nurse.  The 
veteran's blood pressure reading was 132/86.  The 
corresponding December 1996 discharge record noted a 
diagnosis of hypertension.  That record was unsigned by a 
medical professional but reflected the veteran's signature at 
the bottom of the page.  

The Parkland Memorial Hospital records addressed medical 
matters other than 
hypertension.  

2.  Statements from veteran

The veteran's January 1998 letter, April 1998 letter, and 
August 1998 statement in support of his claim indicated that 
he was evaluated and diagnosed with high blood pressure by an 
examiner while in service.  The veteran indicated that his 
blood pressure remained high for days which caused the 
examiner to state that if the blood pressure did not come 
down, the veteran would be placed on discharge.  At the 
veteran's April 1999 hearing, he reiterated the information 
stated above.  See Transcript of April 1999 hearing, p. 2.


3.  Lay statements 

The December 1998 letter from the veteran's mother indicated 
that the veteran had had a problem with blood pressure for a 
number of years.  The January 1999 letter from the veteran's 
mother indicated that the veteran had high blood pressure 
while in service for five days, and that the doctor told him 
he would be discharged if the blood pressure was not 
controlled.  

In a December 1998 letter, the veteran's friend (B.M.) 
indicated that the veteran stated he suffered from high blood 
pressure which was not discovered until after induction into 
the military.  In a January 1999 letter, B.M. indicated that 
he understood the veteran developed hypertension in the 
military and continued taking medication for that condition. 

Analysis

Initially, the Board notes that the RO's November 1993 rating 
decision became final when the veteran failed to file a 
notice of disagreement within one year from the date of the 
RO's December 27, 1993 letter.  38 U.S.C.A. § 7105;  
38 C.F.R. §§ 3.104, 20.200, 20.201, 20.302, 20.1103.  
Accordingly, in order to reopen the claim, new and material 
evidence would have to be submitted since the final RO 
decision dated in November 1993.  38 C.F.R. § 3.156 (a).

After having carefully reviewed the evidence, as will be 
discussed below, the Board is of the opinion that the veteran 
has not submitted new and material evidence for the purpose 
of reopening the claim of entitlement to service connection 
for hypertension.

The veteran's claim was denied by the RO because hypertension 
was neither diagnosed in service nor manifest to a degree of 
ten percent or more within the one year presumptive period 
after separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Prior to the rating decision, the veteran 
submitted no competent medical evidence showing a diagnosis 
of hypertension.

Medical evidence submitted since November 1993 also fails to 
provide a competent diagnosis of hypertension, either in or 
after service.   As stated more fully below, the veteran's 
newly submitted medical evidence reflects blood pressure 
readings all within normal limits.

The RO received two Dallas VA medical center records, both of 
which were devoid of diagnoses of hypertension and reflected 
blood pressure readings within normal limits, 136/78 and 
135/60.  See 38 C.F.R. § 4.104 (1998);  see also Rabideau v. 
Derwinski.  Notably, the record dated in September 1981 
reflected the veteran's self-reported past history of high 
blood pressure. 

The veteran sought treatment at the Dallas County Hospital 
for complaints other than hypertension.  The July 1996 
emergency room report noted the veteran's self-reported 
medical history of hypertension and reflected a normal blood 
pressure reading of 140/80.  In December 1996, the veteran 
provided a medical history of hypertension at the Dallas 
County Hospital.  A blood pressure reading was taken by a 
registered nurse and was within normal limits at 132/86.  
Although the corresponding December 1996 discharge record 
noted a diagnosis of hypertension, that record was not signed 
by a medical professional and appeared to be mere 
transcription of the veteran's medical history.  The Board 
notes that the veteran provided his own signature at the 
bottom of the record, further indicative of a self-reported 
medical history.  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
However, it is established law that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, is not 
considered competent medical evidence.  Such evidence cannot 
enjoy the presumption afforded by Justus v. Principi, supra, 
as to the determination of whether evidence is new and 
material for purposes of reopening a claim.  LeShore v. 
Brown, 406, 409 (1995).  Based on the foregoing, the Board 
has determined that the December 1996 discharge record, 
noting a diagnosis of hypertension, as well as the other 
references to hypertension in the other medical reports, 
appears to be self-reported information recorded about the 
veteran's history but unenhanced by medical comment.  As 
such, it is merely reiterative of previous contentions made 
by the veteran to the effect that he has a hypertensive 
disorder.  As such, it is cumulative and redundant and cannot 
be considered to be new and material evidence.  See 38 C.F.R. 
§ 3.156 (a).  

The Board further observes that the veteran has furnished no 
additional evidence, aside from his own statements and lay 
statements, which indicate that he had hypertension in 
service.  The veteran's statements and lay statements in 
support of the veteran's claim are cumulative in nature and 
duplicative of previously asserted contentions which were 
rejected by the RO.  Moreover, since lay persons are not 
competent to offer medical opinions concerning such matters 
as diagnosis and etiology, the Board places no further 
consideration on these statements.  In Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In conclusion, the Board finds that the evidence submitted by 
the veteran is not new and material, and, therefore, is not 
sufficient to warrant reopening of his claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (a).  The benefit sought on appeal 
remains denied.


Additional matter

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the veteran of evidence that is needed to 
complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the veteran of the evidence necessary 
to be submitted in connection with his claim.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In Graves v. Brown, 8 Vet. 
App. 522 (1996), the Court extended the Robinette analysis to 
situations, such as in this case, where new and material 
evidence is needed to complete an application for VA 
benefits. The Court in Graves held that:

. . . when a veteran has made an application to reopen a 
claim and the Secretary is on notice of evidence which may 
prove to be new and material but has not been submitted with 
the application, the Secretary has a duty under section 5103 
to inform a claimant of the evidence that is "necessary to 
complete the application."  Graves, 8 Vet. App at 525.

The Board is aware of no additional evidence which may 
potentially be new and material with respect to this claim.  
By this decision, the Board informs the veteran that, in 
order to reopen his claim for service connection for 
hypertension, he will need to submit, at the least, a 
competent medical opinion of a current diagnosis of 
hypertension that relates to his service or any incident 
thereof.




	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for hypertension was not 
submitted by the veteran.  The claim is not reopened, and the 
benefit sought on appeal remains denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals






    Pursuant to VA regulations, the term hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters (mm.) or greater.  38 C.F.R. § 4.104 (1998).  See also Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (regarding a service-connection claim for hypertension).  

